By the Court,

SMITH, J.
The objections to the order appealed from in this cause, so far as they relate to the defendant Beall, do not apply to the defendant Truesdell. It simply requires him, Truesdell, to appear before the receiver and assign, and deliver over the trust propert}' which may have come to his hands, in any manner since the commencement of the suit, and to pay over the proceeds of such trust property as he may have disposed of, and that he render an account, &c., &c. We can perceive no reason why he should not comply with the order of the court, so far as it relates to him; and the order is therefore affirmed.